Exhibit32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Magnum Hunter Resources Corporation (the “Company”) on Form 10-Q filed on November 12, 2010 for the quarter ended September30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Gary C. Evans, chairman of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November12, 2010 /s/ Gary C. Evans Gary C. Evans, Chairman and Chief Executive Officer In connection with the Quarterly Report of Magnum Hunter Resources Corporation (the “Company”) on Form 10-Q filed on November 12, 2010 for the quarter ended September30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ronald D. Ormand, chief financial officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 12, 2010 /s/ Ronald D. Ormand Ronald D. Ormand, Chief Financial Officer
